The judgment of the court was pronounced by
Eustis, C. J.
In this case the operation of the laws of Pennsylvania upon the personal condition of the plaintiff and the rights of the defendant, by a residence acquired in that State by both of them, released the plaintiff from the dominion, which the defendant had over the person of the plaintiff as a slave, in Louisiana. Her condition once being fixed, under the decisions of the late Supreme Court, she cannot be reduced to the condition of the slave of the defendant. 2 Martin N. S. 401. 7 La. 170. 13 La. 445. But see the case of the Slave Grace, 2 Haggard, 94. It is understood that this decision relates only to the right of oivnersMp of the plaintiff, as the slave of the defendant.

Judgment affirmed.